Mr. Justice Waterman delivered the opinion oe the Court. Minnie Reid was a legatee under the will of Michael Corrigan. -Mary Corrigan, his widow, appeared to have an interest in having the legacy to Minnie Reid charged upon the residuary estate devised by the will of Michael Corrigan. The right to so charge this legacy was disputed by such devisees. , Under these circumstances, it is alleged that Mrs. Corrigan authorized Minnie Reid to commence suit to obtain a construction of the will favorable to her claim that the legacy to her should be charged against the estate given to the residuary devisees, and promised Minnie that she, Mary, would defray the expense of conducting such suit. Minnie Reid began the suit, obtained a decree in the Circuit Court favorable to her claim, which decree was reversed in the Appellate Court; whereupon she applied to the Supreme Court, with the result that there the decree of the Circuit Court was affirmed. Mrs. Corrigan paid the expense of the proceeding through the Circuit Court and Appellate Court. To obtain what Minnie Reid paid for the expense of carrying the case to the Supreme Court this suit was brought. The dispute is entirely concerning a question of fact. The jury were by the evidence warranted in finding for the plaintiff. There was good reason for the alleged promise of appellant, as well as a valid consideration for such promise. The judgment of the Circuit Court is affirmed.